             Case 5:20-cv-05585-HSP Document 20 Filed 04/16/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA


JARED CARTY and PIMPORN CARTY,                    :      CIVIL ACTION
                 Plaintiffs,                      :
                                                  :
             v.                                   :      5:20-cv-5585
                                                  :
STEEM MONSTERS CORP., et al.,                     :
               Defendants.                        :


  NOTICE OF CANCELLATION OF INITIAL FED.R.CIV.P. 16 PRETRIAL CONFERENCE



      The initial Federal Rule of Civil Procedure 16 pretrial conference scheduled for Monday, April

19, 2021, at 2:30 p.m. has been CANCELLED.



                                                  BY THE COURT:



                                                  By: /s/ Diane J. Abeles____________________
                                                     Diane J. Abeles, Civil Deputy Clerk
                                                     The Honorable Joseph F. Leeson, Jr.
                                                     Diane_J_Abeles@paed.uscourts.gov
                                                     610-391-7020
Dated: April 16, 2021
